Citation Nr: 1705624	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-06 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder.  

2.  Entitlement to an initial evaluation in excess of 60 percent prior to June 21, 2002, for service-connected arteriosclerotic cardiovascular disease.  

3.  Entitlement to an initial evaluation in excess of 10 percent from June 21, 2002, through July 5, 2011, for service-connected arteriosclerotic cardiovascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from May 1970 to March 1972.  He served in the Republic of Vietnam from June 1971 through March 1972, and was awarded the Vietnam Service Medal (VSM).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and an August 2011 rating decision by the VA RO in Muskogee, Oklahoma.  Jurisdiction over both issues later resided with the New Orleans, Louisiana RO, before the issues were certified to the Board.

The Board notes that the issue on appeal concerning the evaluation of arteriosclerotic cardiovascular disease has been characterized as entitlement to an initial 100 percent evaluation for the disability prior to July 6, 2011.  Here, however, the Veteran's arteriosclerotic cardiovascular disease has been assigned initial staged ratings, as outlined in the issues listed above.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Effective July 6, 2011, a 100 percent schedular evaluation has been awarded, and this evaluation is not at issue.

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD with mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 21, 2002, arteriosclerotic cardiovascular disease manifested by left ventricular dysfunction with an ejection fraction of 50 percent, but no less, but not by myocardial infarction, chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.

2.  From June 21, 2002, through July 5, 2011, arteriosclerotic cardiovascular disease manifested by left ventricular ejection fraction of 70 percent, but not by workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, acute or chronic congestive heart failure, or myocardial infarction.


CONCLUSIONS OF LAW

1.  For the period prior to June 21, 2002, the criteria for an evaluation in excess of 60 percent for  service-connected arteriosclerotic cardiovascular disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Codes 7005, 7006 (2016).

2.  For the period June 21, 2002, through July 5, 2011, the criteria for an evaluation in excess of 10 percent for service-connected arteriosclerotic cardiovascular disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Codes 7005, 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2010.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case and no prejudice is alleged.  

VA has obtained the Veteran's service and VA records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the Veteran was apparently denied Social Security Administration (SSA) disability benefits in 2003 when he suffered a significant stroke.  No attempt to obtain the records associated with this claim has been made.  However, the Board finds that no attempt to do so is required because the records are unrelated to the Veteran's service-connected arteriosclerotic cardiovascular disease, i.e. coronary artery disease (CAD).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).

The Board also notes that the duration of the evaluation period on appeal spans approximately 13 years and dates back to 1998.  In Chotta v. Peake, 22 Vet. App. 80 (2008) the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period.  However, here there is sufficient evidence to evaluate the Veteran's CAD since 1998, particularly VA records disclosing sufficient clinical findings to evaluate the disability since that date, as well as the VA examination reports.  Thus, no retroactive opinion is necessary in this case.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  The contain clinical findings necessary to evaluate CAD.  Because the examination reports provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The AOJ has liberally construed a December 11, 1998, claim as marking the date of the Veteran's claim for service connection of CAD, under the rules applicable to determining effective dates in cases such as this where the award is based upon a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2016) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  The Veteran filed for service connection of CAD in October 2010, which triggered the RO's review of the matter.  See Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  He does not dispute the assignment of the effective date for service connection for CAD, but rather the assigned staged evaluations.  See September 2011 Notice of Disagreement (NOD).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, staged ratings are in effect.

This disability is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  As outlined below, there is no history of myocardial infarction, to include as documented by laboratory tests.  38 C.F.R. § 4.104 Diagnostic Code 7006.  

Under Diagnostic Code 7005 a 10 percent rating contemplates a workload of greater than 7 METs, but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or that continuous medication is required.  38 C.F.R. § 4.104.  A 30 percent rating is assigned for a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id.  Finally, a 100 percent rating is assigned where there is documented coronary artery disease (Diagnostic Code 7005), myocardial infarction (Diagnostic Code 7006) resulting in chronic congestive heart failure, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. 4.100.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An April 1998 VA clinical record documents a report of vague chest pain on exertion, but no history of ischemic heart disease.  VA records also notably document a history of peripheral vascular disease (PVD), which apparently led to the discovery of CAD.  A June 1998 VA preoperative evaluation for an aortic bifemoral bypass for treatment of PVD documents an impression of multiple risk factors for CAD, and that the Veteran was referred for cardiac evaluation.  

Myocardial perfusion SPECT dated in July 1998 reflects mild exercise-induced ischemia in the anterior, anterobasal, inferior, and inferobasal segments.  An exercise thallium study dated documented METs as 7, with possible left atrial enlargement.  A MUGA scan disclosed a slightly enlarged left ventricle with signs of hypertrophy with an ejection fraction of 50 percent.  Electrocardiogram (ECG) was borderline.  Based upon the ejection fraction of 50 percent, the RO assigned an initial 60 percent evaluation for CAD, effective December 11, 1998.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

An August 1998 VA arteriogram resulted in assessment of single vessel CAD.  Cardiac catheterization at this time showed the same.  The Veteran was started on medication for the CAD, and later underwent the surgery to treat his PVD.  

Of record is a June 21, 2002, ECG diagnostic study note from the Alexandria, LA VA Medical Center (VAMC).  The note reflects normal volumes and pulmonary artery pressure, as well as good left ventricular function.  Ejection fraction was equal to 70 percent.  Based upon this note, the RO assigned a 10 percent evaluation.  Fenderson, supra.

VA records following the June 2002 ECT report reflect a history of PVD and that the Veteran suffered two strokes in 2003.  They also document that the Veteran continued to take medication to treat his CAD.  In 2010 the Veteran filed a claim for service connection of ischemic heart disease.

On July 6, 2011, the Veteran was afforded a VA examination.  The examination reflected METs of 1 to 3, with dyspnea, fatigue and angina.  LVEF was apparently not required by the examiner.  38 C.F.R. 4.100.  Based upon this examination, a 100 percent schedular evaluation was assigned effective the date of the VA examination.  Fenderson, supra.  

The Board notes the presence of a July 22, 2011, VA cardiology note, reflecting the results of an ECG.  Notably, LVEF was indicated as 66 percent at this time.  

Here, prior to cardiac catheterization, testing in July 1998 reflected  maximum METs of 7, with a LVEF of 50 percent.  Based upon the ejection fraction, and not the METs, the RO assigned a 60 percent evaluation.  

Prior to June 21, 2002, in order to substantiate the next higher schedular evaluation of 100 percent, CAD must have manifested by chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or LVEF less than 30 percent.  Here, no evidence indicates any such findings.  In July 1998, prior to cardiac catheterization and treatment, METs were 7, and LVEF was 50 percent.  Chronic congestive heart failure has never been assessed.  There is no history of myocardial infarction.  Thus, prior to June 21, 2002, an evaluation in excess of 60 percent is not warranted.  

Effective June 21, 2002, the RO assigned a 10 percent evaluation based upon the June 21, 2002, ECG report from the Alexandria VAMC showing ejection fraction of 70 percent.  The note does not disclose any METs assessment, nor any findings related to cardiac hypertrophy or dilatation.  

As noted above, effective July 6, 2011, the RO awarded a 100 percent schedular evaluation.  In doing so, the RO relied upon the July 2011 VA examination findings reflecting METs of 1 to 3, with dyspnea, fatigue and angina.  LVEF was not obtained, as the examiner apparently found it unnecessary.  However, a July 22, 2011, ECG reflects a LVEF of 66 percent.

Here, the AOJ has "staged" the schedular evaluation to 10 percent effective June 21, 2002, through July 5, 2011, based upon the June 21, 2002, ECG report documenting a LVEF of 70 percent.  The AOJ has also "staged" the evaluation to the maximum schedular 100 percent rating effective July 6, 2011, based upon the METs of 1 to 3 shown on VA examination on that date.  As noted, the 100 percent schedular evaluation is not at issue.

Here, entitlement to an evaluation in excess of 10 percent for the period from June 21, 2002, through July 5, 2011, is not warranted.  As outlined above, a June 21, 2002 ECG reflects that about 4 years following cardiac catheterization, the Veteran had good left ventricular function, with an ejection fraction of 70 percent.  A review of the clinical evidence dated during this period discloses no findings to support an evaluation in excess of 10 percent, and it is not until the July 6, 2011, VA examination that there appears evidence showing a factually ascertainable increase in severity, i.e. METs of 1 to 3, with dyspnea, fatigue and angina.  During this period there is no evidence of cardiac hypertrophy or dilatation on EKG, ECG or X-ray.  CAD has never manifested by acute or chronic congestive heart failure.  There is no history of myocardial infarction.  LVEF is not shown to be 50 percent, or less during this period and, notably, LFEV was 66 percent on July 22, 2011.  Thus, entitlement to an evaluation in excess of 10 percent is not established for the period June 21, 2002, through July 5, 2011.  Fenderson, supra.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Veteran's arteriosclerotic cardiovascular disease has manifested by dyspnea and angina on exertion, as well as decreased LVEF, as outlined above.  The schedular rating criteria contemplate such symptomatology.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's arteriosclerotic cardiovascular disease, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Service connection is also in effect for PTSD with mood disorder.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial evaluation in excess of 60 percent prior to June 21, 2002, for service-connected arteriosclerotic cardiovascular disease is denied.  

Entitlement to an initial evaluation in excess of 10 percent from June 21, 2002, through July 5, 2011, for service-connected arteriosclerotic cardiovascular disease is denied.


REMAND

The Veteran was last afforded a VA examination to address the severity of his PTSD with mood disorder in December 2010.  The Veteran asserts that his service-connected psychiatric disability has worsened since then, and has requested that he be afforded a VA examination to adequately address the severity thereof.  See November 2016 written brief presentation.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, he should be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with mood disorder. The claims folder, and any additional evidence obtained, if any, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's PTSD with mood disorder.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD with mood disorder under the applicable rating criteria.

The examiner is asked to comment on the functional impairment resulting from the service-connected PTSD with mood disorder as it may affect his ability to function and perform tasks in an occupational setting.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


